        Case 1:19-cv-02751-GLR Document 71 Filed 06/08/21 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

LIGHTING RETROFIT                           *
INTERNATIONAL, LLC,
                                            *
      Plaintiff / Counter-Defendant,
                                            *
v.                                                     Civil Action No. GLR-19-2751
                                            *
CONSTELLATION NEWENERGY,
INC.,                                       *

      Defendant / Counter-Plaintiff.      *
                                        ******
                                        ORDER

      THIS MATTER is before the Court on Defendant / Counter-Plaintiff Constellation

NewEnergy, Inc.’s (“CNE”) Motion to Join Hudson Insurance Company as Counterclaim

Defendant and File Amended Counterclaim (ECF No. 57). The Motion is ripe for

disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the

reasons set forth below, the Court will deny the Motion.

                                I.     BACKGROUND

      This case arises from a dispute relating to an agreement the parties entered into

under which Plaintiff / Counter-Defendant Lighting Retrofit International, LLC (“LRI”),

would provide and install certain lighting and plumbing components for a project at the

Federal Correctional Complex in Coleman, Florida (the “Project”). (Compl. ¶ 8, ECF No.

1). CNE was the prime contractor on the Project. (First Am. Countercl. [“Countercl.”] ¶ 3,

ECF No. 53).
        Case 1:19-cv-02751-GLR Document 71 Filed 06/08/21 Page 2 of 10



       Under its contract with CNE, LRI was responsible for completing energy cost-

savings measures (“ECMs”) relating to the lighting and plumbing fixtures at the facility.

(Id. ¶ 7). The parties refer to the lighting part of the Project as “ECM-1” and the plumbing

part of the Project as “ECM-2.” (Id.). LRI alleges that it completed its work on the Project

but CNE failed to timely remit payment for its services. (Compl. ¶¶ 15–16). CNE counters

that LRI failed to fulfill its contractual obligations, including by failing to adhere to its

warranty regarding the installation of certain high mast lighting fixtures and by failing to

properly install the plumbing fixtures. (Am. Countercl. ¶¶ 15–22, 36–43).

       On September 17, 2019, LRI filed suit against CNE and Liberty Mutual Insurance

Co. (“Liberty”), CNE’s bonding company, alleging breach of contract and various related

claims. (ECF No. 1). On November 7, 2019, CNE filed an Answer and Counterclaim

against LRI. (ECF No. 10). LRI filed an Answer to the Counterclaim on December 6, 2019.

(ECF No. 19). On December 22, 2020, because LRI’s work on ECM-2 is ongoing, the

Court granted the parties’ proposal to bifurcate the dispute as it related to ECM-1 and

ECM-2, and to stay the dispute as to ECM-2. (ECF No. 49). On February 17, 2021, CNE

submitted a consent motion to file an Amended Counterclaim, and the Court granted

CNE’s motion the following day. (ECF Nos. 51–53). LRI filed an Answer to the Amended

Counterclaim on February 26, 2021. (ECF No. 56).

       On March 24, 2021, CNE filed the instant Motion to Join Hudson Insurance

Company as Counterclaim Defendant and File Amended Counterclaim (ECF No. 57). LRI

filed an Opposition on April 5, 2021. (ECF No. 59). CNE filed a Reply on April 16, 2021.

(ECF No. 61).


                                             2
           Case 1:19-cv-02751-GLR Document 71 Filed 06/08/21 Page 3 of 10



                                   II.   DISCUSSION

A.     Standard of Review

       1.      Rules 13 and 20

       A counterclaim plaintiff may join additional parties pursuant to Federal Rule of

Civil Procedure 13(h), but the joinder must also satisfy the requirements of Federal Rule

of Civil Procedure 20(a)(2). See 4 James Wm. Moore et al., Moore’s Federal Practice §

20.02 (3d ed. 1999) (“Plaintiff has the burden of demonstrating that the proposed

restructuring of the litigation satisfies both requirements of the permissive party joinder

rule.”).

       Under Federal Rule of Civil Procedure 20(a)(2), the Court can permissively join

defendants to an action if “(A) any right to relief is asserted . . . with respect to or arising

out of the same transaction, occurrence, or series of transactions or occurrences; and (B)

any question of law or fact common to all defendants will arise in the action.” The Fourth

Circuit has held “that Rule 20(a) should be construed in light of its purpose, which is to

promote trial convenience and expedite the final determination of disputes, thereby

preventing multiple lawsuits.” Fangman v. Genuine Title, LLC, No. RDB-14-0081, 2015

WL 8315704, at *6 (D.Md. Dec. 9, 2015) (quoting Saval v. BL Ltd., 710 F.2d 1027, 1031

(4th Cir. 1983)).

       However, “[j]oinder under the rule is only appropriate when both specific requisites

are met: the claims must arise out of the same transaction, series of transactions, or

occurrence, and some question of law or fact common to all parties must be

present.” Grennell v. W.S. Life Ins. Co., 298 F.Supp.2d 390, 397 (S.D.W.Va. 2004).


                                               3
        Case 1:19-cv-02751-GLR Document 71 Filed 06/08/21 Page 4 of 10



“There is no clear rule or generalized test in considering whether a set of facts constitute a

single transaction or occurrence, and courts have generally adopted a case-by-case

approach.” Stephens v. Kaiser Found. Health Plan of the Mid-Atl. States, Inc., 807

F.Supp.2d 375, 382 (D.Md. 2011). “The propriety of joinder rests within the sound

discretion of the trial court.” LHF Prods. v. Does 1-25, No. 16-283, 2016 WL 7422661, at

*4 (E.D.Va. Dec. 22, 2016).

       2.     Rule 15

       Under Federal Rule of Civil Procedure 15(a)(2), “[t]he court should freely give

leave [to amend a complaint] when justice so requires.” Fed.R.Civ.P. 15(a)(2). “This

directive gives effect to the federal policy in favor of resolving cases on the merits instead

of disposing of them on technicalities.” Mayfield v. Nat’l Ass’n for Stock Car Auto Racing,

Inc., 674 F.3d 369, 379 (4th Cir. 2012) (quoting Matrix Capital Mgmt. Fund, LP v.

BearingPoint, Inc., 576 F.3d 172, 193 (4th Cir. 2009)). The decision to grant leave to

amend lies within the discretion of the district court. Medigen of Ky., Inc. v. Pub. Serv.

Comm’n of W.Va., 985 F.2d 164, 167–68 (4th Cir. 1993) (citations omitted).

       Leave to amend is properly denied when amendment would prejudice the opposing

party, the moving party has exhibited bad faith, or amendment would be futile. Edell &

Assocs., P.C. v. Law Offices of Peter G. Angelos, 264 F.3d 424, 446 (4th Cir.

2001) (citing Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999)). Leave to

amend is futile when an amended complaint could not survive a motion to dismiss for

failure to state a claim. See U.S. ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d

370, 376 (4th Cir. 2008). In determining whether an amendment is prejudicial, the Court


                                              4
        Case 1:19-cv-02751-GLR Document 71 Filed 06/08/21 Page 5 of 10



considers the nature of the amendment and its timing. Laber v. Harvey, 438 F.3d 404, 427

(4th Cir. 2006). The further a case has progressed, the more likely it is that amendment will

be prejudicial. Mayfield, 674 F.3d at 379.

B.     Analysis

       As the title of its pleading suggests, CNE seeks leave to amend its Counterclaim a

second time, this time to add as a counter-defendant Hudson Insurance Company

(“Hudson”), the company acting as LRI’s surety for the Project. (Mem. Supp. Mot. Join

Hudson Ins. Co. Countercl. Def. & File Am. Countercl. [“Mot.”] at 4, ECF No. 57-1). CNE

asserts that it has been in discussions with Hudson since July 2019 regarding LRI’s alleged

failure to fulfill its duties under the contract, but Hudson has repeatedly refused to uphold

its obligation as surety. (Id. at 4–5). CNE explains that it did not join Hudson sooner

because it was involved in informal discussions with Hudson concerning its response until

as recently as September 30, 2020, the date of Hudson’s most recent refusal. (Id. at 5, 9).

CNE states that if the Court denies its Motion, it will be forced to file a separate lawsuit

against Hudson to seek enforcement of the bond. (Id. at 10–11). CNE asserts that such an

outcome raises the prospect of inconsistent findings and an inefficient use of judicial and

party resources. (Id. at 11).

       LRI argues that CNE has known about Hudson’s refusal to fulfill its alleged surety

obligations since August 2019 and that the deadline for joinder of additional parties under

the Scheduling Order was December 30, 2019. (Opp’n Mot. Join Hudson Ins. Co.

Countercl. Def. & File Am. Countercl. [“Opp’n”] at 1–3, ECF No. 59). As LRI notes,

“[d]epositions did not start until September 2020, some nine (9) months after the deadline.


                                             5
        Case 1:19-cv-02751-GLR Document 71 Filed 06/08/21 Page 6 of 10



Had CNE joined Hudson even a year after Hudson denied CNE’s claim, the prejudice

would have been minimal as depositions had not begun yet.” (Id. at 6). LRI asserts that

joining Hudson at this point would require redoing well over a dozen depositions, including

30(b)(6) designees, allowing Hudson time to review hundreds of thousands of pages of

production, collectively “delay[ing] the adjudication of this case significantly.” (Id. at 2–

4). For its part, CNE rejects the argument that joining Hudson will require substantial

additional discovery, insisting that there is no meaningful additional factual dispute

Hudson will need to confront. (Reply Supp. Mot. Join Hudson Ins. Co. Countercl. Def. &

File Am. Countercl. [“Reply”] at 5–6, ECF No. 61).

       At bottom, the Court agrees with LRI. To be sure, as CNE points out, “[d]elay alone

is an insufficient reason to deny leave to amend.” Edwards, 178 F.3d at 242 (citation

omitted). “Rather, the delay must be accompanied by prejudice, bad faith, or futility.” Id.

(citation omitted). However, the Court will deny CNE’s Motion for two reasons: (1) LRI

would be prejudiced by CNE’s undue delay; and (2) joining Hudson in this dispute would

impede rather than advance judicial economy.

       As an initial matter, the Court finds that CNE has engaged in undue delay in waiting

this long to move for Hudson’s joinder. In the Court’s view, CNE should at the very latest

have moved to join Hudson following its September 30, 2020 communication concerning

its surety obligations. While a motion at that time would have occurred many months after

the deadline set in the Scheduling Order, it would at least have preceded a great deal of

discovery, potentially preventing the need for substantial duplicative discovery. Of course,

an even more appropriate time to join Hudson would have been at the outset of the lawsuit,


                                             6
           Case 1:19-cv-02751-GLR Document 71 Filed 06/08/21 Page 7 of 10



at which point CNE apparently already knew that Hudson did not intend to fulfill its alleged

surety obligations. While CNE endeavors to explain that the delay between August 2019

and September 2020 was caused by its ongoing efforts to persuade Hudson to change its

position regarding its surety obligation, such discussions could have continued after the

initiation of litigation. Moreover, CNE does not appear to have offered any explanation for

the approximately six-month delay between September 2020 and its March 2021 filing;

indeed, its repeated references to its July 2021 deadline for filing a claim against Hudson

appear to only explain why it did not wait until an even later date to seek leave to amend.

       Permitting CNE to amend its counterclaim and join Hudson at this point of the

litigation will also cause a substantial delay. Discovery as to one part of this case has been

closed for over a month 1 and dispositive motions have already been filed. (See ECF Nos.

64–68). Were the Court to grant CNE’s Motion, Hudson would have the chance to move

to dismiss the case pursuant to Federal Rule of Civil Procedure 12. If it did so, the Court

would likely delay ruling on the pending cross-motions for summary judgment until it

resolved that motion. If CNE’s claim against Hudson survived the pleading stage, the Court

would similarly delay resolution of post-discovery dispositive motions until Hudson had

the chance to conduct its own ECM-1 discovery. All told, adding a party at this late stage

would likely severely delay the Court’s disposition of this case.

       Moreover, the Court finds that LRI would be significantly prejudiced by the

additional duplicative costs it would likely be forced to incur if CNE were permitted to join


       1
        There was approximately one month of ECM-1 discovery remaining at the time
CNE filed the instant Motion. (See ECF Nos. 55, 57).

                                              7
        Case 1:19-cv-02751-GLR Document 71 Filed 06/08/21 Page 8 of 10



Hudson at this late stage of the litigation. See Sharkey IRO/IRA v. Franklin Res., 263

F.R.D. 298, 301 (D.Md. 2009) (finding that permitting amendment may be prejudicial

when it “compel[s] the non-moving party to engage in costly additional discovery”). While

CNE argues that any such additional discovery burdens are “speculative,” (Reply at 2),

some speculation is always necessary when projecting future costs. The fact remains that

Hudson is acting as a surety for a subcontract valued at over twelve million dollars, with

the parties each claiming to have sustained harm valued at over two million dollars.

(Compl. ¶¶ 17–19; Am. Countercl. ¶¶ 25–26, 31, 49). It stands to reason that Hudson may

deem it worthwhile to gather additional information to mount a defense to CNE’s

allegations.

       In addition, as discussed above, permitting CNE to amend its Counterclaim a second

time and join Hudson will substantially prolong an already lengthy litigation, “and that

itself is a burden to the litigants.” Consumer Fin. Prot. Bureau v. Access Funding, LLC,

No. ELH-16-3759, 2019 WL 6324532, at *14 (D.Md. Nov. 25, 2019) (citation omitted).

Thus, “[a]t this late stage of the case, I am persuaded that the additional expense and

inherent delay that would result from reopening discovery . . . and adding a new [counter-

defendant], would prejudice defendants.” Macsherry v. Sparrows Point, LLC, No. ELH-

15-22, 2016 WL 8669914, at *11 (D.Md. Oct. 28, 2016).

       The purpose of Rule 20(a)—“promot[ing] trial convenience and expedit[ing] the

final determination of disputes,” Fangman, 2015 WL 8315704, at *6 (quoting Saval, 710

F.2d at 1031)—also augurs against permitting amendment and joinder here. “Joinder

under Rule 20(a) is subject to the court’s discretion and can be denied if it will not


                                            8
           Case 1:19-cv-02751-GLR Document 71 Filed 06/08/21 Page 9 of 10



foster judicial economy or it if will cause undue prejudice or delay.” I & G Invs., LLC v.

Dunn, No. JKS-12-1109, 2013 WL 140860, at *2 (D.Md. Jan. 10, 2013). As set forth

above, joining Hudson into this dispute would likely cause a substantial delay in a case

where dispositive motions have already been filed.

       Moreover, the Court does not view the apparent alternative to joinder—CNE filing

a separate suit against Hudson—as likely to beget any material judicial inefficiency. Any

court hearing such a case may find that judicial determinations in this lawsuit have a

preclusive effect on that dispute, provided that CNE is correct concerning the factual

overlap between this case and its prospective case against Hudson. If, for instance, this

Court determines that LRI is not liable to CNE for its performance on the Project, such a

finding may be fatal to its suit against Hudson. If the Court determines that LRI has

breached its contract with CNE, such a finding may substantially narrow the scope of its

dispute with Hudson. In either case, the Court does not believe that the prosecution of an

additional suit against Hudson will result in judicial inefficiencies; on the contrary, the

Court finds that it will likely be the most efficient way to resolve this dispute.

       For these reasons, “the purposes behind Rule 20 would not be furthered [by

joinder]; considering the claims asserted by [CNE] in a single action would not

enhance judicial economy.” Saval, 710 F.2d at 1032. Because the Court finds that LRI

would be prejudiced by CNE’s undue delay and that joining Hudson in this dispute would

impede rather than advance judicial economy, the Court will deny CNE’s Motion. 2


       2
       One final reason to deny CNE’s Motion, unbriefed by the parties, is that adding
Hudson as a counter-defendant would require amending the Scheduling Order, which,

                                              9
       Case 1:19-cv-02751-GLR Document 71 Filed 06/08/21 Page 10 of 10



                                III.   CONCLUSION

       For the foregoing reasons, it is this 8th day of June, 2021, by the United States

District Court for the District of Maryland, hereby ORDERED that CNE’s Motion to Join

Hudson Insurance Company as Counterclaim Defendant and File Amended Counterclaim

(ECF No. 57) is DENIED.



                                                                /s/
                                                  George L. Russell, III
                                                  United States District Judge




pursuant to Federal Rule of Civil Procedure 16, can be done “only for good cause and with
the judge’s consent.” Fed.R.Civ.P. 16(b)(4); see also Nourison Rug Corp. v. Parvizian, 535
F.3d 295, 298 (4th Cir. 2008) (“[A]fter the deadlines provided by a scheduling order have
passed, the good cause standard must be satisfied to justify leave to amend the pleadings.”).
“The primary consideration of the Rule 16(b) ‘good cause’ standard is the diligence of the
movant. Lack of diligence and carelessness are hallmarks of failure to meet the good cause
standard.” Rassoull v. Maximus, Inc., 209 F.R.D. 372, 374 (D.Md. 2002) (internal
quotation marks and citation omitted). Here, as set forth above, CNE has not been diligent
in prosecuting its claim against Hudson in compliance with the Scheduling Order, nor has
it offered meaningful justifications for its delay. The Court thus finds that CNE has not
provided good cause for amending the Scheduling Order, as required by Rule 16(b)(4), and
will also deny the Motion on that basis.

                                             10
